 


 HCON 133 ENR: Authorizing the use of the rotunda of the United States Capitol for an event to present the Congressional Gold Medal to Arnold Palmer, in recognition of his service to the Nation in promoting excellence and good sportsmanship in golf.
U.S. House of Representatives
2012-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 133 
 
 
July 26, 2012 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the United States Capitol for an event to present the Congressional Gold Medal to Arnold Palmer, in recognition of his service to the Nation in promoting excellence and good sportsmanship in golf. 
 
 
1.Use of the rotunda of the united states capitol to present the congressional gold medal 
(a)AuthorizationThe rotunda of the United States Capitol is authorized to be used on September 12, 2012, for the presentation of the Congressional Gold Medal to Arnold Palmer, in recognition of his service to the Nation in promoting excellence and good sportsmanship in golf.  (b)PreparationsPhysical preparations for the conduct of the event described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
